Citation Nr: 1013365	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a respiratory 
disability, to include asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from May 1946 to 
February 1949, and from February 1952 to February 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge in November 2009.  A 
transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral hearing loss disability is related to 
service.

2.  Tinnitus is related to service.

3.  Although the Veteran was exposed to asbestosis during 
service, the current respiratory disability is not related to 
such exposure, or otherwise to service. 




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

However, as the Board is granting the claims for service 
connection for hearing loss and tinnitus, the claims are 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Regarding the respiratory claim, under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In an October 2006 pre rating letter, the RO notified the 
Veteran of the evidence needed to substantiate his claim for 
service connection.  This letter also satisfied the second 
and third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the October 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded a VA examination.  This examination was adequate 
because it was performed by a medical professional based on a 
review of claims file, solicitation of history and 
symptomatology from the Veteran, and a thorough examination 
of the Veteran.  The resulting diagnoses and rationales were 
conclusively stated and consistent with the examination and 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

The Board notes that the Veteran submitted additional medical 
evidence after the May 2008 statement of the case was issued.  
However, the Board has reviewed the evidence and finds that 
it pertains only to the claims for service connection for 
hearing loss and tinnitus, which are being granted.  
Therefore, the Board finds that a remand is not required for 
initial RO consideration of this evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir.).

During the hearing, the need to submit additional evidence 
was discussed and the file was left open for 60 days in order 
to supplement the record.  Such actions supplement the VCAA 
and comply with 38 C.F.R. § 3.103 (2009).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Regarding the hearing loss and tinnitus claims, service 
connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing 
meets specified pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  The determination of 
whether a veteran has a disability based on hearing loss is 
governed by 38 C.F.R. § 3.385.  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. 155.

The Board finds that the Veteran has a current hearing loss 
disability.  The report of VA examination in February 2007 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
80
85
95
LEFT
40
55
65
70
80

Speech recognition ability was 40 percent in the right ear 
and of 64 percent in the left ear.

While neither a hearing loss disorder nor tinnitus was noted 
in the service treatment records, and the examination for 
discharge in January 1956 contained pertinently normal 
findings, the Board concludes that service connection is in 
order for a hearing loss disability and tinnitus.  This 
conclusion is based on the current audiometric findings noted 
above, on the Veteran's service personnel records showing 
that he served as an ordinary seaman aboard the U.S.S. 
Baltimore (a heavy cruiser), in conjunction with the 
Veteran's statements that he was exposed to the sound of 
large deck guns firing during his service aboard the 
Baltimore.  This conclusion is also based on a January 2010 
medical opinion from the Veteran's private physician, C.S., 
M.D., that the bilateral hearing loss and tinnitus were most 
likely caused by (51 percent probability or better) naval gun 
noise.  

A VA examiner also provided an opinion as to etiology in 
February 2007.  She concluded that an adequate opinion could 
not be rendered without resorting to mere speculation.  She 
reasoned that an adequate hearing test was not performed at 
discharge, with only a whispered voice test performed, and 
that this type of hearing test is not frequency specific and 
is insensitive to the type of hearing loss associated with 
acoustic trauma.  Therefore, the exact status of his hearing 
at discharge could not be determined.  Regarding tinnitus, 
she reasoned that there was no documentation of tinnitus in 
his military file.  

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, 
consistent with Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

Regarding the February 2007 opinion, while a thorough 
examination at discharge would certainly be helpful in 
determining whether hearing loss and tinnitus were present at 
that time, the examiner has not explained why the absence of 
such an examination precludes a nonspeculative opinion, 
particularly in light of the Veteran's testimony that he was 
exposed to loud noise in service, and that he perceived a 
loss in hearing acuity in service.  The Veteran can attest to 
factual matters of which he has first-hand knowledge, such as 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The February 2007 examiner further reasoned that the Veteran 
has had a substantial history of civilian noise exposure.  
However, again, the examiner did not explain why this 
assertion, if conceded, would prevent the formulation of an 
opinion that is not speculative.  The Veteran has described 
the noise that he was exposed to in service and after 
service.  His testimony was quite clear that the in-service 
noise exposure was greater than post service, and that he 
wore hearing protection after service, and this is consistent 
with what he told the examiner.  The examiner's opinion 
appears to conflict with the Veteran's statements and 
testimony, yet she did not explain why she discounted those 
statements.  Moreover, as noted by the private physician, the 
Veteran complained of tinnitus before he worked in the steel 
factory after service.  The February 2007 examiner's 
reasoning does not account for this.

Before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").  

In this case, the February 2007 VA opinion is facially 
inconclusive, and is inadequately reasoned.  While the 
reasoning of the private opinion is minimal, it is consistent 
with the Veteran's statements, and it is conclusively stated.  
As such, the Board finds it more probative than the February 
2007 opinion.  As the elements necessary for service 
connection have been met, the Board concludes that service 
connection for a hearing loss disability and tinnitus is in 
order.  

Turning to the claim for service connection for a respiratory 
disability, there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases. DVB Circular 21- 88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. 
Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos- related disease can develop from brief exposure 
to asbestos or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

The Board notes initially that, while the Veteran served 
during periods of war, he does not contend that his exposure 
to asbestos involved combat.  Rather, he contends that he was 
exposed to asbestos during his routine duties aboard the 
U.S.S. Baltimore.  As such, the combat rule is not for 
application.  See 38 U.S.C.A. § 1154 (West 2002).  

Regarding service, the service treatment records reveal 
normal findings for the lungs and chest at separation in 
January 1956.  The Veteran does not contend that asbestosis 
was noted in service, or for many years thereafter.  The 
first reference to treatment for lung complaints comes in 
2003.  

The Board concludes that service connection for asbestosis is 
not warranted.  The matter of whether the Veteran was exposed 
to asbestos in service is not outcome determinative in this 
case, as the Veteran does not have any residual disability 
that is related to such exposure.  We base this conclusion 
primarily on a February 2007 VA medical opinion.  The 
examiner noted that current chest x-rays were interpreted as 
showing chronic obstructive pulmonary disease (COPD).  While 
he acknowledged that a chest CT from 2003 showed two 
calcified pleural plaques, consistent with asbestos exposure, 
he found that these studies do not reveal any significant 
interstitial lung disease.  He concluded that, while there 
was asbestos exposure, and there is recent evidence of 
pleural plaques, there is no demonstrable, clinically 
significant interstitial lung disease or pulmonary fibrosis.  
The examiner opined that it is likely that the Veteran was 
exposed to asbestos at some point in his life, and this could 
well have occurred during his service on the Baltimore, or 
could have occurred during his 30-year career in a steel 
mill.  However, this exposure did not result in pulmonary 
disability.  Rather, the Veteran's current pulmonary symptoms 
are primarily due to emphysema and COPD, caused by or a 
result of 35 years of cigarette smoking, and are "less 
likely than not" caused by or a result of asbestos exposure 
during the Veteran's tour in the Navy.  

There is no medical opinion that conflicts with the February 
2007 examiner.  While several reports mention a history of 
asbestos exposure, and others discuss the possibility that 
plural plaque may be associated with asbestos exposure, no 
medical opinion purports to relate any clinically significant 
lung disability to asbestos exposure in service.  The Veteran 
clearly believes that there is such a relationship; however, 
he has not explained the absence of current clinically 
significant interstitial lung disease, or even attempted to 
explain why his current respiratory symptoms are not a result 
of COPD and emphysema from cigarette smoking.  As it is 
better explained, and more consistent with the other evidence 
of record, the Board gives the February 2007 opinion the most 
probative weight.  

Stated differently, the law requires the existence of 
disability that is due to disease or injury in service.  
Here, despite the presence of two pleural plaques, there is 
no competent evidence of disability associated with such 
plaques.  Here, the medical evidence is highly probative.  To 
the extent that the Veteran attempts to distinguish the 
underlying pathology, such is a medically complex issue and 
he is not competent to do so.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a hearing loss disability is granted.

Service connection for tinnitus is granted.

Service connection for a respiratory disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


